10/01/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0413



                            No. DA 21-0413

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

ROBERT MURRAY GIBBONS,

           Defendant and Appellant.


                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Jolene Asa is

granted an extension of time to and including November 8, 2021, within

which to prepare, file, and serve the transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     October 1 2021